Citation Nr: 1712564	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  08-00 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  His military awards include the Purple Heart and Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.

This matter was previously before the Board in November 2011 and January 2016.  There has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

The prior remand also included the issue of entitlement to service connection for a left heel spur.  In an August 2016 rating decision, the RO granted the claim.  Thus, that issue is no longer before the Board.

Subsequent to the most recent supplemental statement of the case, additional evidence was associated with the claims file.  In March 2017, the Veteran waived RO consideration of this new evidence.  Therefore, the Board may proceed with adjudication of the claims.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2016).

FINDING OF FACT

During the period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, hypervigilance, irritability, and trouble sleeping.  

CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Increased Ratings for PTSD

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran' s symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as a number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); a score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  As the Veteran's rating claim was originally certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case. See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

In the rating action on appeal, the RO granted service connection and assigned a 50 percent rating for PTSD, effective July 15, 2005.  The Veteran asserts that he should have been awarded an initial rating higher than 50 percent for his service-connected PTSD.  The Veteran contends that he has pushed everyone away in his life and that he cannot sleep due to the trauma he suffered in Vietnam.  

The Veteran was diagnosed with PTSD at a VA examination in September 2005.  Upon examination, the Veteran indicated that he had flashbacks at night and became angry easily.  On mental status examination, the Veteran's mood was dysphoric.  Affect was appropriate; speech was spontaneous, coherent and relevant.  There was no sense of psychosis or suicidal or homicidal ideation.  The examiner noted that the Veteran was alert and oriented to person, place and time.  There was no cognitive impairment and insight and judgment were fair.  The Veteran reported that he had been married since April 1969 and had three children and was in good contact with two of them.  He had worked at a gas station for 34 years, until the plant closed in March 2005.  The Veteran described the job as stressful because he was dealing with people.  

The VA examiner provided that the Veteran's GAF score was 60 as he had moderate difficulty in social and occupational functioning and a tendency to avoid people.  The examiner noted that the Veteran also experienced avoidance and hypervigilance.  At the examination, the Veteran had an appropriate affect with no suicidal ideations.  He was seen to be alert with fair insight and judgment.

The Veteran was seen by a private psychologist in December 2005 to evaluate his psychosocial functioning and employability.  The Veteran indicated that he had trouble sleeping.  He experienced flashbacks which could be triggered by loud noises or helicopters.  Since leaving service the Veteran felt emotionally numb and had difficulty trusting others.  The Veteran reported that he had frequent instances of irritability and outbursts of anger.  The Veteran was found to have poor concentration, an exaggerated startle response, and often felt alienated from others.  

The psychologist specifically noted that the following symptoms cause severe social, personal and occupational impairment:  difficulty concentrating and completing tasks in a timely fashion; generalized anxiety with occasional panic attacks; flashbacks/intrusive thoughts; insomnia; overwhelming feelings of anger/sorrow, with crying spells; withdrawn and isolative; and bouts of moderately severe depression.  The diagnosis was PTSD and the psychologist assigned a GAF score of 41 which she indicated reflected serious symptoms.  

It was the psychologist's opinion that, based on all of the Veteran's service-connected "problems," and considering his education, training, past work experience and current level of symptomatology, that he was not a viable rehabilitation candidate, nor was he employable in the competitive market.   

In a specific assessment of the Veteran's ability to do work-related activities (based on his mental/emotional capabilities), the psychologist characterized as "poor or none (no useful ability to function in this area)" the following: relate to co-workers, deal with the public, interact with supervisors, deal with work stresses.  In the area of making performance adjustments, the psychologist characterized the Veteran's ability to understand, remember and carry out both complex and noncomplex job instructions as "poor or none."  His ability to demonstrate reliability was also characterized as "poor or none."

In January 2007, the Veteran had a mental health annual assessment conducted by a clinical social worker.  The social worker noted that it had previously been recommended that the Veteran begin therapy, but his service had been sporadic for various reasons.  At this time, he was looking for "more help in controlling his situation."  The Veteran reported being easily angered.  The Veteran noted struggling with hypervigilance two to three times a week.  He had ongoing contact with his family in the area but stated that the relationship with his wife was strained.  He reported being married for over 38 years with three adult children.  The Veteran noted being enrolled in college.  He mentioned attending church every week and found his faith to be a support in his life.  He noted having only a few friends but that his primary supportive relationship was with his wife.  

On mental status examination, he was alert, attentive and oriented.  Speech was normal rate and rhythm and language was intact.  His affect was congruent with his mood.  He had no hallucinations or delusions; thought process and content was normal.  There was no suicidal or violent ideation.  Insight was good; judgment was good but impulsive.  His memory was intact.  He was assessed as a low risk of danger to self or others.  The social worker assigned a GAF score of 45. 

In March 2007, a VA summary document provided GAF scores, without comment, for the Veteran.  The Veteran was given a score of 44 and 50 in October 2005, 48 in February 2006, 48 in May 2006 and 45 in January 2007.  

From 2005 through 2011, the Veteran took part in group therapy sessions and mental health assessments.  In February 2007, the Veteran noted recently feeling severely depressed.  He kept busy and enrolled in classes which improved his mood.  In December 2007, he reported having to leave the room when he was angry to prevent outbursts.  He explained that his wife and son told him that he would get very red and quiet before anger outbursts.  He reported having severe road rage.  A social worker provided a GAF score of 55 in March 2008.  In August 2008, a social worker noted that the Veteran had a brighter affect and that she saw a ray of positivity in him.  In November 2008, the Veteran had a GAF score of 57, evidenced by hyperarousal, sleep disturbance, and intrusive thoughts.  Throughout this time the Veteran was active in school and completed his Associate's degree.  He had accommodations made at school so that he would feel comfortable in his environment.  On occasion the Veteran went fishing and took his dogs on walks.   The Veteran claimed that he no longer had daytime intrusive thoughts, but that he still had trouble sleeping at night.  The Veteran showed progress through group therapy sessions and was at times active in discussion.   A September 2010 assessment included a GAF score of 53 and the notation that the Veteran was returning to individual therapy after "months off" to deal with physical issues. 

In October 2014, the Veteran was seen for a mental health assessment with the same licensed social worker that led his group therapy.  The Veteran stated that he benefited from group therapy sessions; however he was also noted as possibly regressing into a deeper depression.  The Veteran stated that he volunteered weekly at the Veterans of Foreign Wars bingo.  The social worker stated that this was great progress as he was able to be active in a loud crowded room.  The Veteran stated that he was determined to stay active.  He continued raising hunting dogs and attending championship shows.  The social worker noted that the Veteran's sleep was interrupted mostly due to pain.  She noted that his anti-depressant medication had been lowered.  She acknowledged that the Veteran often struggled due to the impact of his PTSD.  She noted that he had made progress in lessening the severity of his symptoms and his level of anger had declined.  

Pursuant to the January 2016 Board remand, the Veteran had a PTSD examination in March 2016.  The VA examiner summarized the Veteran's level of occupational and social impairment as due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran stated that he had been married for 47 years with 3 children and reported a good relationship with his wife and 2 of the children.  He previously worked at a service station for 34 years as a fuel truck driver.  The Veteran kept busy by taking care of an ill family member.  He reported having a decent relationship with his siblings and that he took his dogs for walks everyday unless prevented by back pain.  The Veteran stated that he had taken medication for PTSD for the last 10 years.  The examiner specifically noted that the Veteran had symptoms of depressed mood, anxiety and sleep impairment.  The VA examiner's behavioral observations noted that the Veteran had organized thoughts that were goal directed.  He was noted as being pleasant and cooperative. 

The Veteran was seen in August 2016 for a mental health screening.  A social worker who previously treated the Veteran said that the he was not suicidal but in fact depressed.  He maintained that in order to stay in a good mood he had to keep busy.  The Veteran noted that he was still married but that his wife would often not speak to him.  The social worker noted that the Veteran had made some progress in containing violent outbursts and hypervigilance.  She continued that the Veteran's PTSD was now slightly better than it was throughout much of his life.  She noted that while the Veteran exhibited symptoms of PTSD, he had made his world small enough that he was able to manage. 

Analysis

A review of the claims file shows the disability picture presented by the Veteran's psychiatric disability is contemplated by the current 50 percent rating.  

Although the December 2005 evaluation from a private psychologist includes the characterization of the Veteran's impairment as severe, the Board finds that the overall impairment for the appeal period does not more closely approximate the criteria for a 70 percent rating.  

The December 2005 evaluation disclosed difficulty concentrating and completing tasks, generalized anxiety with occasional panic attacks and bouts of moderately severe depression.  In describing the effects of those symptoms, the psychologist said the Veteran would be unable to relate to co-workers, deal with the public, interact with supervisors, or deal with work stresses.  His ability to demonstrate reliability and to understand, remember and carry out both complex and noncomplex job instructions was characterized as "poor."  

The Board notes that the Veteran was awarded a total disability due to individual unemployability (TDIU) in December 2007, due in part to his PTSD; thus, some degree of occupational impairment is demonstrated.  However, the Board finds that the evidence does not show symptoms of similar severity to those contemplated by the 70 percent rating or that the symptoms resulted occupational and social impairment with deficiencies in most areas.  

The Veteran reportedly found work at the gas station stressful and stopped working in March 2005 when the business closed.  At the September 2005 VA examination, the Veteran reported a long marriage and good contact with some of his children.  That examiner specifically noted there was no cognitive impairment.   

During the appeal period, the Veteran has been able to actively participate in group therapy discussions.  He graduated with an Associate's degree while participating in group therapy.  The Veteran has a family life, helps with housework, and takes care of his brother in need.  While he has had trouble with his marriage at times, he remains married and the Veteran has noted that he looks to his wife for support.  Overall, the Veteran's GAF scores show that his PTSD symptoms have remained between moderate and serious.  

Throughout the appeal period, there are no instances where suicidal ideation or depression has affected the Veteran's ability to function independently.  The evidence generally reflects that he is independent and able to communicate with others when necessary.  Throughout treatment, there was no notation that the Veteran neglected his personal appearance and hygiene.  

In the most recent VA examination, the examiner noted that the Veteran's PTSD was due to mild and transient symptoms.  The Veteran has actively tried to minimize his PTSD symptoms and has succeeded to some extent as shown by the notable progress made through treatment.  

The evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the examples used in the rating criteria, to include flashbacks and trouble sleeping.  See Vazquez-Claudio; supra; Mauerhan, supra.  However, these symptoms do not result in the degree of impairment envisioned in the criteria for a rating higher than 50 percent.  Hence, they are not of equivalent severity to those listed as examples in the criteria for higher ratings.  In this regard, the evidence fails to demonstrate such symptomatology as impaired speech; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD.  Staged ratings are not warranted as the Veteran's PTSD symptomatology has been stable throughout the appeal period.  See Fenderson, 12 Vet. App. at 126.  Entitlement to a rating in excess of 50 percent is denied. 

The evidence of record does not show symptoms that meet the above-listed criteria for a 100 percent rating at any time during the evaluation period. At no time during the appeal period is it shown that the Veteran had total occupational and social impairment, due to such psychiatric symptoms as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar gravity; no such symptoms have been shown.  The criteria for a schedular 100 percent rating are not met or approximated at any time during the appeal period.

The Board has considered the Veteran's credible complaints as to his PTSD symptoms. As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994). 

The Veteran is not, however, competent to identify a specific level of disability for any disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355  (2009).  Competent evidence concerning the nature and extent of the Veteran's service-connected PTSD has been provided by the medical personnel and social workers who have examined him during the appeal period. The medical findings (as provided in the medical records) directly address the criteria under which this disability is evaluated.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  His disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplates these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


